Citation Nr: 0916318	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  05-00 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized 
medical expenses associated with private medical treatment 
received on April 7, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the 
Department of Veterans Affairs (VA) Medical Center in Tampa, 
Florida.  The VA Medical Center denied the Veteran's claim.


FINDINGS OF FACT

1.  The Veteran received unauthorized medical care for 
bilateral renal calculi (kidney stones) at Orlando Regional 
Hospital on April 7, 2003.

2.  The Veteran has been service connected for chronic 
schizophrenia, evaluated as 100 percent disabling since 1970; 
and for fibromyositis of the lumboparavertebral muscles, 
evaluated as noncompensably disabling, since 1970.

3.  Medical care received on April 7, 2003 was not for a 
continued medical emergency of such a nature that delay would 
have been hazardous to life or health, and VA facilities were 
feasibly available.


CONCLUSION OF LAW

The criteria for reimbursement for medical services provided 
by Orlando Regional Hospital on April 7, 2003 have not been 
met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 
17.52, 17.54, 17.120, 17.1000-1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has specific duties to notify and assist claimants in the 
development of claims.  Because the claim in this case is 
governed by the provisions of Chapter 71 of Title 38 of the 
United States Code, the VCAA and its implementing regulations 
are not applicable.  See Barger v. Principi, 16 Vet. App. 
132, 138 (2002).  Moreover, the Board has reviewed the case 
for purpose of ascertaining whether the appellant has had a 
fair opportunity to present arguments and evidence in support 
of his claim for reimbursement of medical expenses, and the 
Board concludes that the requirements for the fair 
development of the appeal have been met in this case.

Every possible avenue of assistance has been explored, and 
the appellant has had ample notice of what might be required 
or helpful to his case. For example, the November 2004 
statement of the case provided the appellant with the 
governing laws and regulations, as well as the basis for the 
denial of his claim.  The appellant was provided several 
opportunities to provide pertinent evidence in support of his 
claim, and he has provided pertinent evidence and argument.  
In addition, the Veteran was offered an opportunity for a 
hearing in this case, but waived his opportunity for a 
hearing.  Further development is not warranted.  The Board's 
decision to proceed in adjudicating this claim does not 
therefore prejudice the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Analysis

Service connection has been in effect since 1970 for chronic 
schizophrenia, evaluated as 100 percent disabling; and for 
fibromyositis of the lumboparavertebral muscles, evaluated as 
noncompensably disabling.

VA medical treatment records reflect that the Veteran was 
seen at the Orlando Regional Hospital on April 7, 2003 for 
right flank pain.  The Veteran immediately reported a history 
of kidney stones to the attending nurse.  The Veteran 
underwent a CT scan of the abdomen, and was diagnosed with 
bilateral renal calculi.  The Veteran was released that day, 
with instructions to follow up with his physician.

The Veteran alleges in his Form 9 that he awoke early on the 
morning of April 7, 2003 with extreme right side pain.  The 
VA Medical Center in Orlando reportedly opened at 0800 hours.  
The closest 24-hour VA facility was in Tampa.  The Veteran 
states that because the Orlando VA Medical Center was not yet 
open, his wife attempted to drive him to Tampa, but the pain 
was too severe.  She then took him to the closest private 
hospital.  In this regard, the Veteran concedes that a kidney 
stone is not a "serious condition," but he argues that he 
was in severe pain and did not know if he was experiencing a 
problem that may have been life-threatening.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received.  See 38 U.S.C.A. § 
1703(a); 38 C.F.R. § 17.54.  This is a factual, not a 
medical, determination.  Similes v. Brown, 5 Vet. App. 555 
(1994).  The record does not show and the Veteran does not 
argue that he obtained prior authorization.

A second avenue for potential relief for a veteran seeking 
reimbursement for unauthorized medical expenses incurred at a 
private medical facility is under Section 1728(a), Title 38, 
United States Code.  38 U.S.C.A. § 1728 provides that VA may 
pay or reimburse veterans for medical expenses incurred in 
non-VA facilities where: (1) such care or services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; (2) such care or 
services were rendered to a veteran in need thereof (A) for 
an adjudicated service-connected disability, (B) for a non 
service-connected disability associated with and held to be 
aggravating a service-connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability; or (D) for any 
illness in the case of a veteran who is a participant in a 
vocational rehabilitation program that necessitates care or 
treatment to make possible such veteran's entrance into a 
course of training, prevent interruption of such course of 
training, or hasten the return to such course of training; 
and (3) Department or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  
See also 38 C.F.R. § 17.120.  The Court has held that all 
three of these statutory requirements must be met before 
payment may be authorized.  Zimick v. West, 11 Vet. App. 45, 
49 (1998).

The Board finds that the Veteran has not met the requirements 
under 38 U.S.C.A. § 1728(a).  First, the Board finds that VA 
facilities were feasibly available, and an attempt to use 
them beforehand would have been reasonable.  The Veteran 
states that the VA Medical Center in Orlando was not open at 
the time he needed medical attention, but the Orlando 
Regional Hospital records note that the Veteran arrived at 
1202 hours.  His vitals were taken at 1215 hours, and he was 
seen by a physician at 1230 hours.  He was provided a CT scan 
at 1311 hours.  The evidence of record shows that the Veteran 
was treated in the early afternoon, and a federal facility 
was available at that time.

Second, the Veteran's disorder does not qualify as a medical 
emergency of such nature that delay would have been hazardous 
to life or health.  The Veteran argues that his pain was so 
severe, and he "had no clue what [he] was suffering from."  
He therefore considered his situation to be an emergency and 
went to the closest hospital.  The hospital records, however, 
show that immediately after arrival at the emergency room, 
the Veteran reported both that he was suffering from right 
flank pain and had a history of kidney stones.  From the 
record, it appears that the Veteran had prior experience 
dealing with kidney stones.  Finally, kidney stones, while 
undoubtedly painful, are not shown by the evidence of record 
in this case to qualify as an emergency under 38 U.S.C.A. § 
1728(a)(3).  

As the Veteran does not meet the statutory requirements in 38 
U.S.C.A. § 1728(a), his claim for entitlement to 
reimbursement of unauthorized medical services is denied.

In making this decision the Board acknowledges the assertion 
that the Veteran was told by a VA employee after his 
hospitalization that his claim would be approved.  
Significantly, however, "erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits."  McTighe v. Brown, 7 Vet.App. 29, 30 
(1994), relying upon OPM v. Richmond, 496 U.S. 414, 110 S.Ct. 
2465, 110 L.Ed.2d 387 (1990).
 




ORDER

Entitlement to payment of, or reimbursement for, unauthorized 
medical expenses associated with private medical treatment 
received on April 7, 2003 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


